Appeal by the defendant from a judgment of the Supreme Court, Suffolk County, rendered May 17, 1978, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. On the facts in this case this court is foreclosed from considering defendant’s constitutional attacks on the mandatory sentencing provisions of the New York State drug laws (see People v Broadie, 37 NY2d 100, cert den 423 US 950). Damiani, J. P., Shapiro, Margett and Martuscello, JJ., concur.